DETAILED ACTION
This Office action is in response to the Request for Continued Examination (RCE) and Amendment filed on 23 June 2022.  Claims 21-40 are pending in the application. Claims 1-20 have been cancelled.  

	This application is a continuation of application Serial No. 15/848,439, filed on 20 December 2017, now US Patent 10,872,898.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 June 2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi et al., US 2016/0043098, of record in the application.
With respect to claim 21, Nakanishi et al. disclose a semiconductor device, shown in Figs. 28 and 53, comprising: 
a memory cell  in a first region 1A of a substrate SB, the memory cell 1A including a polysilicon memory gate MG overlying a charge trapping layer MZ, and a polysilicon select gate CG overlying a SG oxide layer GF, the select gate CG formed adjacent to the memory gate MG and separated therefrom by an inter-gate dielectric MZ, see Fig. 28;
a logic field-effect transistor (FET) including a metal gate GE2(ME) disposed over a high-k dielectric HK in a second region 1B of the substrate, and wherein top surfaces of the MG, the SG, and the metal gate GE2(ME) of the logic FET are substantially co-planar, as shown in Fig. 28 and 53 (As shown in Fig. 53, the top surfaces of the MG and the SG are substantially co-planar.). In Fig. 28, Nakanishi et al. show that the top surface of both the select gate CG and the memory gate MG are silicided. In Fig. 28, Nakanishi et al. do not show at least a first portion of a top surface of the SG is silicided, and wherein the first portion is separated from a top surface of the MG by the inter-gate dielectric and by an unsilicided second portion of the top surface of the SG. However, in a fourth embodiment of Nakanishi et al. shown in Fig. 53, Nakanishi et al. disclose a split-gate memory cell in memory cell region 1A, shown in Figs. 53 and 54, in which a first portion of the top surface of the select gate CG is silicided and wherein the first portion is separated from the top surface of the MG by an inter-gate dielectric MA and an unsilicided portion of the top surface of the select gate CG, see paragraphs [0298]-[0319]. Nakanishi et al. disclose that in a split-gate memory cell thus manufactured, leakage current between the select gate CG and the memory gate MG can be suppressed or prevented, and a short-circuit between the select gate CG and the memory gate MG can be suppressed or prevented which may otherwise occur due to dielectric breakdown caused by an increase in a potential difference between the select gate CG and the memory gate MG, thereby improving the reliability of the memory cell. Given the known advantages of the split-gate memory cell of Nakanishi et al. shown in Figs. 53 and 54, it would have been obvious to the skilled artisan to implement the memory cell of the fourth embodiment of Nakanishi l et al. in the semiconductor device shown in Fig. 28, thereby obtaining a device with improved reliability. In the semiconductor device of Nakanishi et al. in which the memory cell of Fig. 53 is implemented into the semiconductor device shown in Fig. 28, top surfaces of the memory gate MG, the select gate CG and the metal gate GE2 of the logic FET would be substantially co-planar, as shown in Fig. 28. As shown in Fig. 53, the top surfaces of the MG and the SG are substantially co-planar.
With respect to claim 22, Nakanishi et al. disclose that the inter-gate dielectric MZ can include at least two dielectric layers, see paragraph [0095].
With respect to claim 23, Nakanishi et al. disclose wherein the memory gate MG includes a polysilicon film PS2 disposed on the charge trapping layer MZ, the select gate CG includes a select gate polysilicon film PS1 overlying the select gate oxide layer GF, and wherein the polysilicon film of the memory gate MG is lower than the top surface of the select gate CG, see Figs. 1-11. In the third embodiment of Nakanishi et al., shown in Figs. 40, 41, and 43-47, Nakanishi et al. disclose that the MG includes a polysilicon film PS2 disposed on the charge trapping layer MZ and a cap layer including a dielectric film OX is disposed on the polysilicon film PS2 and that the polysilicon film of the memory gate MG is lower than the top surface of the select gate CG by an amount equal to a thickness of the dielectric film OX, as shown in Fig. 43. The dielectric film OX is subsequently removed and a metal silicide layer SL is subsequently formed on the MG and the SG, as shown in Figs. 44 and 45. In light of the third embodiment of Nakanishi et al., shown in Figs 40, 41, and 43-47, it would have been obvious to the skilled artisan that the MG includes a polysilicon film PS2 disposed on the charge trapping layer MZ and a cap layer including a dielectric film OX could be disposed on the polysilicon film PS2 and that the polysilicon film of the memory gate MG would be lower than the top surface of the select gate CG by an amount equal to a thickness of the dielectric film OX, as shown in Fig. 43.
With respect to claim 24, in the semiconductor device of Nakanishi et al., a first surface of the substrate in the first region 1A and a second surface of the substrate in the second region 1B of the substrate are substantially co-planar, as shown in Fig. 28.  
With respect to claim 25, in the semiconductor device of Nakanishi et al., the inter-gate dielectric MZ extends from the select gate CG oxide layer GF to the top surfaces of the memory gate MG and the select gate CG, see Fig. 11. 
With respect to claim 26, Nakanishi et al. disclose that the top surface of the memory gate MG is silicided, see Fig.53.  
With respect to claim 27, Nakanishi et al. show in Fig. 53 that no silicide lies above the inter-gate dielectric MZ that separates the select gate CG and the memory gate MG.
 With respect to claim 28, the semiconductor device of Nakanishi et al. further comprises an inter-layer dielectric (ILD) IL1 formed over the substrate SB surrounding the memory gate MG, the select gate CG and the metal gate GE2  of the logic FET, the ILD planarized to have a top surface substantially co-planar with the top surfaces of the memory gate MG, the select gate CG and the metal gate GE2(ME) of the logic FET, see Fig. 24. 
With respect to claim 29, Nakanishi et al. disclose the charge trapping layer MZ is a multi-layer charge trapping layer comprising an oxide-nitride-oxide (ONO) stack, see paragraph [0095], and that a lower oxide of the ONO stack is formed from an oxide layer that is contiguous with the select gate CG oxide layer GF, as shown in Fig. 11. 

With respect to claim 30, Nakanishi et al. disclose a semiconductor device, shown in Figs 38 and 53, comprising:
a plurality of split-gate memory cells in a memory region 1A of a substrate SB, each split gate memory cell including a polysilicon memory gate MG overlying a charge trapping layer MZ, and a Application No.: 16/953,643-4- Docket No.: CD17059C1polysilicon select gate CG overlying a select gate oxide layer GF formed adjacent to the memory gate MG and separated therefrom by an inter-gate dielectric MZ including at least two dielectric layers; and 
a plurality of logic field-effect transistor (FET) in a logic region 1B of the substrate SB, each logic FET including a metal gate GE2(ME) disposed over a high-k dielectric HK, 
wherein top surfaces of each of the memory gates MGs, the select gates CGs and the metal gates GE2(ME) of the logic FETs are substantially co-planar, as shown in Fig. 28. In Fig. 28, Nakanishi et al. show that the top surface of both the select gate CG and the memory gate MG are silicided. In Fig. 28, Nakanishi et al. do not show a first portion of a top surface of the SG is silicided, and is separated from a top surface of the MG by the inter-gate dielectric and by an unsilicided second portion of the top surface of the SG and wherein the polysilicon film of the MG is lower than the top surface of the SG by an amount equal to a thickness of the dielectric film. However, in a fourth embodiment of Nakanishi et al. shown in Fig. 53, Nakanishi et al. disclose a split-gate memory cell in memory cell region 1A, shown in Figs. 53 and 54, in which a first portion of the top surface of the select gate CG is silicided and wherein the first portion is separated from the top surface of the MG by an inter-gate dielectric MZ and an unsilicided portion of the top surface of the select gate CG and wherein the polysilicon film of the memory gate MG is lower than the top surface of the select gate CG by an amount equal to a thickness of the dielectric film., see paragraphs [0298]-[0319]. Nakanishi et al. disclose that in a split-gate memory cell thus manufactured, leakage current between the select gate CG and the memory gate MG can be suppressed or prevented, and a short-circuit between the select gate CG and the memory gate MG can be suppressed or prevented which may otherwise occur due to dielectric breakdown caused by an increase in a potential difference between the select gate CG and the memory gate MG, thereby improving the reliability of the memory cell. Given the known advantages of the split-gate memory cell of Nakanishi et al. shown in Figs. 53 and 54, it would have been obvious to the skilled artisan to implement the memory cell of the fourth embodiment of Nakanishi l et al. in the semiconductor device shown in Fig. 28, thereby obtaining a device with improved reliability. 
Nakanishi et al. disclose wherein the memory gate MG including a polysilicon film PS2 overlying the charge trapping layer MZ, the select gate CG including a select gate polysilicon film PS1 overlying the select gate oxide layer GF formed adjacent to the memory gate MG and separated therefrom by an inter-gate dielectric MZ including at least two dielectric layers, wherein the polysilicon film of the memory gate MG is lower than the top surface of the select gate CG, see Figs. 1-11. In the third embodiment of Nakanishi et al., shown in Figs. 40, 41, and 43-47, Nakanishi et al. disclose that the MG includes a polysilicon film PS2 overlying the charge trapping layer MZ and a cap layer including a dielectric film OX is disposed on the polysilicon film PS2 and that the polysilicon film of the memory gate MG is lower than the top surface of the select gate CG by an amount equal to a thickness of the dielectric film OX, as shown in Fig. 43. The dielectric film OX is subsequently removed and a metal silicide layer SL is subsequently formed on the MG and the SG, as shown in Figs. 44 and 45. In light of the third embodiment of Nakanishi et al., shown in Figs 40, 41, and 43-47, it would have been obvious to the skilled artisan that the MG includes a polysilicon film PS2 disposed on the charge trapping layer MZ and a cap layer including a dielectric film OX could be disposed on the polysilicon film PS2 and that the polysilicon film of the memory gate MG would be lower than the top surface of the select gate CG by an amount equal to a thickness of the dielectric film OX, as shown in Fig. 43.
With respect to claim 31, in the semiconductor device of Nakanishi et al., the inter-gate dielectric MZ in each split gate memory cell extends from the select gate oxide layer GF to the top surfaces of the memory gate MG and the select gate CG, see Fig. 11. 
With respect to claim 32, in the semiconductor device of Nakanishi et al., the top surface of the memory gate MG is silicided, see Fig.53, and no silicide lies above the inter-gate dielectric MZ that separates the select gate CG and the memory gate MG.
 With respect to claim 33, the semiconductor device of Nakanishi et al. further comprises an inter-layer dielectric (ILD) IL1 formed over the substrate SB surrounding the memory gates MG, the select gates CG and the metal gates GE2  of the logic FET, the ILD planarized to have a top surface substantially co-planar with the top surfaces of the memory gates MG, the select gates CG and the metal gates GE2(ME) of the logic FET, see Fig. 24. 
With respect to claim 34, Nakanishi et al. disclose the charge trapping layer MZ is a multi-layer charge trapping layer comprising an oxide-nitride-oxide (ONO) stack, see paragraph [0095], and that a lower oxide of the ONO stack is formed from an oxide layer that is contiguous with the select gate CG oxide layer GF, as shown in Fig. 11. 


With respect to claim 35, Nakanishi et al. disclose a semiconductor device, shown in Figs 28 and 53, comprising: 
a memory array including a plurality of split-gate devices in a memory region 1A of a substrate SB, each split-gate device including a polysilicon memory gate MG overlying a charge trapping layer MZ, and a polysilicon select gate CG overlying a select gate oxide layer GF formed adjacent to the MG and separated therefrom by an inter-gate dielectric MZ; and
control circuitry including a plurality of logic field-effect transistor (FET) in a logic region 1B of the substrate SB, each logic FET including a metal gate GE2(ME) disposed over a high-k dielectric HK,
wherein top surfaces of each of the memory gates MGs, the select gates CGs and the metal gates GE2(ME) of the logic FETs are substantially co-planar, as shown in Fig. 28. In Fig. 28, Nakanishi et al. show that the top surface of both the select gate CG and the memory gate MG are silicided. In Fig. 28, Nakanishi et al. do not show at least a first portion of a top surface of the SG is silicided, and is separated from a top surface of the MG by the inter-gate dielectric and by an unsilicided second portion of the top surface of the SG. However, in a fourth embodiment of Nakanishi et al. shown in Fig. 53, Nakanishi et al. disclose a split-gate memory cell in memory cell region 1A, shown in Figs. 53 and 54, in which a first portion of the top surface of the select gate CG is silicided and wherein the first portion is separated from the top surface of the MG by an inter-gate dielectric MZ and an unsilicided portion of the top surface of the select gate CG and wherein the polysilicon film of the memory gate MG is lower than the top surface of the select gate CG by an amount equal to a thickness of the dielectric film., see paragraphs [0298]-[0319]. Nakanishi et al. disclose that in a split-gate memory cell thus manufactured, leakage current between the select gate CG and the memory gate MG can be suppressed or prevented, and a short-circuit between the select gate CG and the memory gate MG can be suppressed or prevented which may otherwise occur due to dielectric breakdown caused by an increase in a potential difference between the select gate CG and the memory gate MG, thereby improving the reliability of the memory cell. Given the known advantages of the split-gate memory cell of Nakanishi et al. shown in Figs. 53 and 54, it would have been obvious to the skilled artisan to implement the memory cell of the fourth embodiment of Nakanishi l et al. in the semiconductor device shown in Fig. 28, thereby obtaining a device with improved reliability. 
With respect to claim 36, in the semiconductor device of Nakanishi et al., the inter-gate dielectric MZ in the split-gate memory cell extends from the select gate CG oxide layer GF to the top surfaces of the memory gate MG and the select gate CG, see Fig. 11. 
With respect to claim 37, in the semiconductor device of Nakanishi et al., the top surface of the memory gate MG is silicided, see Fig.53, and no silicide lies above the inter-gate dielectric MZ that separates the select gate CG and the memory gate MG.
 With respect to claim 38, the semiconductor device of Nakanishi et al. further comprises an inter-layer dielectric (ILD) IL1 formed over the substrate SB surrounding the memory gates MG, the select gates CG and the metal gates GE2  of the logic FET, the ILD planarized to have a top surface substantially co-planar with the top surfaces of the memory gates MG, the select gates CG and the metal gates GE2(ME) of the logic FET, see Fig. 24. 
With respect to claim 39, Nakanishi et al. disclose the charge trapping layer MZ is a multi-layer charge trapping layer comprising an oxide-nitride-oxide (ONO) stack, see paragraph [0095], and that a lower oxide of the ONO stack is formed from an oxide layer that is contiguous with the select gate CG oxide layer GF, as shown in Fig. 11. 
With respect to claim 40, Nakanishi et al. disclose a memory cell array with logic circuitry in region 1B, which can be, for example, a processor such as CPU, a control circuit, a sense amplifier, a column decoder, a raw decoder, or an input/output circuit, see paragraph [0074].

                                           Response to Arguments
Applicant's arguments filed 23 June 2022 have been fully considered but they are not persuasive. Applicant has amended independent claim 21 to require that the top surfaces of the MG, the SG, and the metal gate of the logic FET are substantially co-planar. Independent claims 30 and 35 also require that the top surfaces of the MG, the SG, and the metal gate of the logic FET are substantially co-planar. As shown in Fig. 28 of Nakanishi et al., the top surfaces of the MG, the SG, and the metal gate of the logic FET are substantially co-planar. In addition, as shown in Fig. 53, the top surfaces of the MG and the SG are substantially co-planar. Ogata et al. has not been relied upon to teach this limitation, since this limitation is clearly obvious from the disclosure of Nakanishi et al.
In the final Office action, Ogata, US 2017/0271162, was relied on to teach that the MG includes a cap layer including a dielectric film disposed on the MG polysilicon film, wherein the polysilicon film of the MG is lower than the top surface of the SG by an amount equal to a thickness of the dielectric film. Admittedly, Nakanishi et al. teach that the upper surface of the MG can be lower than the upper surface of the SG. Nakanishi et al. further teach in the third embodiment of the disclosed invention, shown in Figs. 40, 41, and 43-47, that the MG includes a polysilicon film PS2 disposed on the charge trapping layer MZ and a cap layer including a dielectric film OX is disposed on the polysilicon film PS2 and that the polysilicon film of the memory gate MG is lower than the top surface of the select gate CG by an amount equal to a thickness of the dielectric film OX, as shown in Fig. 43. The dielectric film OX is subsequently removed and a metal silicide layer SL is subsequently formed on the MG and the SG, as shown in Figs. 44 and 45. In light of the third embodiment of Nakanishi et al., shown in Figs 40, 41, and 43-47, it would have been obvious to the skilled artisan that the MG includes a polysilicon film PS2 disposed on the charge trapping layer MZ and a cap layer including a dielectric film OX could be disposed on the polysilicon film PS2 and that the polysilicon film of the memory gate MG would be lower than the top surface of the select gate CG by an amount equal to a thickness of the dielectric film OX, as shown in Fig. 43. Therefore, this limitation is not deemed to patentably distinguish Applicant’s claimed method from that of Nakanishi et al.
Applicant has argued that it would not have been obvious to combine the methods of Nakanishi and Ogata in the manner suggested by the examiner (in the final Office action) to derive the claimed structure ofApplication No.: 16/953,643 -9- Docket No.: CD17059C1 Appl. No. 16/953,643amended claim 21, i.e., "wherein top surfaces of the MG, the SG and the metal gate of the logic FET are substantially co-planar." However, firstly, as pointed out above, in the method of Nakanishi et al., the top surfaces of the MG, the SG, and the metal gate of the logic FET are substantially co-planar, as shown in Fig. 28. In addition, as shown in Fig. 53, the top surfaces of the MG and the SG are substantially co-planar. Admittedly, in the embodiment of Figs. 1011, Nakanishi et al. do not disclose that a cap layer including a dielectric layer is disposed on the MG polysilicon film. However, secondly, as stated above, Nakanishi et al. further teach in the third embodiment of the disclosed invention, shown in Figs. 40, 41, and 43-47, that the MG includes a polysilicon film PS2 disposed on the charge trapping layer MZ and a cap layer including a dielectric film OX is disposed on the polysilicon film PS2 and that the polysilicon film of the memory gate MG is lower than the top surface of the select gate CG by an amount equal to a thickness of the dielectric film OX, as shown in Fig. 43. Therefore, in this Office action, claims 23 and 30-34 have been rejected only over Nakanishi et al.  Since Ogata et al. is not relied upon to reject any of the pending claims in this Office action, Applicant’s arguments with respect to the combination of Nakanishi et al. and Ogata et al. are no longer relevant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A WILCZEWSKI whose telephone number is (571)272-1849. The examiner can normally be reached M-TH 7:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-8454. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARY A. WILCZEWSKI
Primary Examiner
Art Unit 2822



/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822